UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KELLY OSARIEMEN,

                                      Petitioner,                     Case # 18-CV-6792-FPG

v.
                                                                      DECISION AND ORDER
ATTORNEY GENERAL OF THE UNITED STATES, et al.,

                                      Respondents.


       Pro se Petitioner Kelly Osariemen brought this petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo Federal Detention Facility.

ECF Nos. 1, 9. Respondents have notified the Court that on March 5, 2019, Petitioner was

removed from the United States. See ECF No. 16 at 4. Respondents now move to dismiss the

petition, arguing that Petitioner’s removal renders the case moot. ECF No. 16. Because the Court

agrees, Respondents’ motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the petitioner is removed. See, e.g., Torres

v. Sessions, No. 17-CV-1344, 2018 WL 5621475, at *2 (W.D.N.Y. Oct. 29, 2018) (collecting

cases); Garcia v. Holder, No. 12 Civ. 3792, 2013 WL 6508832, at *2 (S.D.N.Y. Dec. 11, 2013)

(same). This is because the relief sought in the “habeas proceeding—namely, release from

continued detention in administrative custody—has been granted.” Arthur v. DHS/ICE, 713 F.

Supp. 2d 179, 182 (W.D.N.Y. 2010).

       Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his removal from the United States, and his petition is dismissed. See id.


                                                    1
                                      CONCLUSION

       For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 16) is GRANTED.

The petition is DISMISSED, and Petitioner’s pending motion to dismiss (ECF No. 15) is DENIED

AS MOOT. The Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: March 13, 2019
       Rochester, New York


                                           ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                              2
